DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101.  The computer-readable medium that is disclosed and claimed is interpreted, with broadest reasonable interpretation, as a form of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only the statutory embodiments.  In order to avoid a further rejection under 35 U.S.C. 101, the applicant is advised to add the limitation “A non-transitory computer readable storage medium” to the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vijaya Kumar et al. (Pub. No.: US 2017/0355377 A1)[Hereinafter Vijaya].
Regarding claims 1, 9 and 15, Vijaya discloses a device, method and computer readable medium (¶ 56) for determining the driving behavior of a driver of a vehicle, the device comprising at least 
 	means for receiving data from two or more data sources (33, FIG. 2 and ¶ 30), of which at least one produces data relating to changes in the state of motion of the vehicle (via OBD, wheel sensor, brake sensor, Etc. ¶ 30) and at least one other is a well-being device to be worn by the driver for producing measured data on the well-being of the driver (driver wearable device 32, 33, FIG. 2 and ¶ 28);
 	means for scoring the received data by comparing (“The system can use the baseline data in analyzing subsequent measurements or driver activity and determining whether there is an apparent impairment, or an extent of impairment.” ¶ 145) it with data-specific reference values (Fitness to drive scores, levels, or ratings ¶ 148 and storing driver profile ¶ 201);
 	means for forming a respective sub-index from each scored item of data (Score level ¶¶ 148, 151, 188, 189, 190, 194, 197);
 	means for determining a driving behavior index on the basis of the formed sub-indices (Based on preset threshold of score, ¶ 197);
 	means for controlling control equipment of the vehicle on the basis of the driving behavior index and/or for storing the driving behavior index in a database (¶ 216).

Regarding claim 2, Vijaya discloses the device, wherein data from two or more data sources comprises one or more of the following items:
 	location data;
 	data obtained from the control equipment of the vehicle (¶ 30);
 	traffic data;
 	weather/road condition data;
 	operational control data (¶ 30);
 	aggregated data on movements of the driver.

Regarding claim 3, Vijaya discloses the device, wherein the well-being device is one of the following: a smart watch (33, FIG. 2), a smart ring, a fitness tracker band; and the data on well-being comprises one or more of the following items:
 	heart rate data (¶ 19);
 	sleep data;
 	alertness;
 	stress level;
 	oxygen saturation; 
 	activity level; 
 	body temperature; 
 	moisture content.

Regarding claims 4 and 10, Vijaya discloses the device and method, comprising a data connection to a starting system of the vehicle for transmitting a start inhibit command on the basis of the driving behavior index (vehicle does not allow the driver to drive the vehicle based on impaired preset threshold ¶ 197).

Regarding claims 5 and 11, Vijaya discloses the device and method, comprising a data connection to a speed control system of the vehicle for transmitting a speed limit command on the basis of the driving behavior index (providing assistive braking for reducing speed based on drive impairment ¶¶ 22, 219 and throttle control ¶ 124).

Regarding claims 6 and 12, Vijaya discloses the device and method, comprising means for limiting driving in a specific area and/or at a specific time (limit to rest area base on HR measurements ¶¶ 152, 200).
Regarding claims 7 and 13, Vijaya discloses the device and method, comprising means for transmitting messages relating to capability to drive to a well-being device, a mobile device and/or an information display of the vehicle (¶¶ 22, 32, 82).

Regarding claims 8 and 14, Vijaya discloses the device and method, wherein the means for determining the driving behavior index on the basis of the formed sub-indices is configured to determine weighting coefficients for each sub-index on the basis of data obtained from other data sources or on the basis of history data (¶¶ 118, 124, 253-256).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663